Donlon, Judge:
Defendant’s motion to limit these appeals to reappraisement to Argentine canned beef and canned cooked meats exported from Argentina having been granted on September 27,1965, International Packers, Ltd. v. United States, 55 Cust. Ct. 606, Reap. Dec. 11072, and defendant, as directed in the decision on the motion, having filed, on October 29, 1965, a proposed order adequately *704identifying in the respective appeals the merchandise as to which plaintiff did not appeal for reappraisement, and plaintiff having advised the court in a letter, dated November 9, 1965, that it had no objection to the proposed order, and the merchandise to be excluded from these appeals for reappraisement having been identified as follows:
R61/11279 (entry No. 520)
PA 116 Philadelphia Paraguay — 437 Cases Canned Corned Beef 12/6 lbs.
PK 1203 Philadelphia Paraguay — 400 Cases Canned Corned Beef 12/6 lbs.
PS 1014 Philadelphia Paraguay — 400 Cases Canned Corned Beef 12/6 lbs.
AL 2210 Philadelphia Brazil — 4,000 Cases Pyramid Canned Corned Beef 24/12 oz.
AA 2016 Philadelphia Brazil — 725 Cases Star Canned Corned Beef 12/3 lbs.
A 4608 Philadelphia Brazil — 500 Cases Canned Corned Beef 12/3 lbs.
PS 1002 New York Paraguay — 200 Cases Canned Corned Beef 12/6 lbs.
R61/7244 (entry No. 795)
AA 2004 Boston Brazil — 160 Cases Star Corned Beef 12/3 lbs.
PS 1001 Boston Paraguay — 650 Cases Canned Corned Beef 12/6 lbs.
PA 1114 Boston Paraguay — 325 Cases Canned Corned Beef 12/6 lbs.
PK 1201 Boston Paraguay' — 500 Cases Canned Corned Beef 12/6 lbs.
R61/7795 (entry No. 2862)
PK 1208 Charleston Paraguay — 400 Cases Canned Corned Beef 12/6 lbs.
PA 1106 Charleston Paraguay — 150 Cases Canned Corned Beef 12/6 lbs.
R61/7808 (entry No. 3069)
PA 1119 Charleston Paraguay — 400 Cases Canned Corned Beef 12/6 lbs.
PS 1005 Charleston Paraguay — 100 Cases Canned Corned Beef 12/6 lbs.
AA 2212 Charleston Brazil — 2,500 Cases Pyramid Corned Beef 24/12 oz.
AA 2019 Charleston Brazil — 225 Oases Star Corned Beef 12/3 lbs.
R61/11636 (entry No. 1258)
PS 1007 Tampa Paraguay — -100 Cases Canned Corned Beef 12/6 lbs.
*705now, therefore, it is
ORDERED, that the merchandise above described is excluded, and that R61/11279 is limited to Argentine canned beef, and R61/7244, R61/7795, R61/ 7808, and R61/11636 are limited to canned/cooked meats exported from Argentina.